DETAILED ACTION
Election/Restrictions
Applicant’s response filed May 3, 2022, is fully acknowledged by the Examiner. Applicant’s election without traverse of Species I (claims 1-14) in the reply filed on May 3, 2022 is acknowledged. Claims 15-20 are withdrawn from further consideration as directed towards non-elected Species II. The following is a complete response to the May 3, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-14 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suorsa et al. (US Pat. No. 6,206,831 B1)
Regarding claim 1, Suorsa provides for a system (See figure 1), comprising: an elongated shaft including a distal portion and being configured to locate the distal portion within or at least proximate to a lumen of a human (shaft 12 being configured to place the distal end at 10 within/proximate a lumen), a treatment assembly coupled to the elongated shaft (element at 12, see figure 2) and including: a neuromodulation element configured to deliver a therapeutic energy (see figures 2/3 with an element at 24), and one or more transducers configured to emit diagnostic energy toward tissue of the lumen and detect a return energy associated with the diagnostic energy (one or more of 28), an indicator configured to notify a user of a position of the treatment assembly (one of the red light or green light as in col. 8; 10-18 functioning to indicate if the element is in or out of contact with the tissue), and a controller (controller 23) operably coupled to the one or more transducers and being configured to: determine whether the treatment assembly is within a relative distance of a wall of the lumen (see col. 7; 35-53), and cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (see col. 8;10-18).  
Regarding claim 2, Suorsa provides that the one or more transducers include an emitter that emits the diagnostic energy and a detector that detects the return energy associated with the diagnostic energy see col. 7; 26-53 discusses the transducers 28 to both emit and detect energy therefore including an emitter and a detector).  
Regarding claim 3, Suorsa provides that the controller is configured to: determine a detection time that is based on a difference in time between when the diagnostic energy is emitted and the return energy is detected; and compare the detection time to a baseline detection time (see col. 7; 26-53 discussing the “measuring the time response” and the baseline being a “large amplitude waveform”).  
Regarding claim 4, Suorsa provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the wall of the lumen based on the comparison (see again col. 7;26-53 discussing the distance determination).  
Regarding claim 5, Suorsa provides for the configuration to cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (See col. 8; 10-33 providing for the red/green indicator providing for a contact/not contact indication that allows the user to know what to do next), the controller is configured to: cause the indicator to notify the user that there is sufficient contact with the wall of the lumen and to begin energy delivery when the detection time is within a pre-determined range (via the lighting of the green light), and cause the indicator to notify the user there is insufficient contact with the wall of the lumen and to reposition the treatment assembly when the detection time is not within the pre- determine range (via the lighting of the red light).  
Regarding claim 6, Suorsa provides that the emitted diagnostic energy is ultrasound energy (via the ultrasound energy from transducers 28).  
Regarding claim 7, Suorsa provides that the controller is configured to determine whether the treatment assembly is within the relative distance of the wall of the lumen based on one or more parameters of the detected return energy (see col. 7; 26-53 with the use of the return energy including its time).  
Regarding claim 8, Suorsa provides that the one or more parameters of the detected return energy includes a detection time or a signal amplitude of the detected return energy (detection time as in col. 7; 26-53).  
Regarding claim 9, Suorsa provides for a system (See figure 1), comprising: an elongated shaft including a distal portion and being configured to locate the distal portion within or at least proximate to a lumen of a human (shaft 12 being configured to place the distal end at 10 within/proximate a lumen), a treatment assembly coupled to the elongated shaft (element at 12, see figure 2) and including: a neuromodulation element configured to deliver a therapeutic energy (see figures 2/3 with an element at 24), an emitter configured to emit diagnostic energy toward tissue of the lumen (a first one of 28), and a detector configured to detect a return energy associated with the diagnostic energy (a second one of 28), an indicator that is configured to notify a user of a position of the treatment assembly (one of the red or green light as in col. 8; 10-18), and-42- 4851-6714-6672Ref. No. C00003260US01CON74726-02017a controller (controller 23) operably coupled to the emitter and the detector and being configured to: determine a wall proximity of a portion of the treatment assembly to a wall of the lumen (see col. 7; 35-53), and cause the indicator to notify the user to reposition the treatment assembly or to begin energy delivery based on the relative distance (see col. 8;10-18).  
Regarding claim 10, Suorsa provides that the controller is configured to determine the wall proximity of the portion of the treatment assembly to the wall of the lumen based on one or more parameters of the detected return energy that includes at least one of a detection time or an amplitude (detection time as in col. 7; 26-53).  
Regarding claim 11, Suorsa provides that the controller is configured to: determine a detection time that is based on a difference in time between when the diagnostic energy is emitted and when the return energy is detected; and compare the detection time to a baseline detection time see col. 7; 26-53 discussing the “measuring the time response” and the baseline being a “large amplitude waveform”).  
Regarding claim 12, Suorsa provides that the controller is configured to determine the wall proximity of the portion of the treatment assembly to the wall of the lumen based on the comparison (see again col. 7;26-53 discussing the distance determination).  
Regarding claim 13, Suorsa provides that the emitted diagnostic energy is ultrasound energy (via the ultrasound transducers at 28).  
Regarding claim 14, Suorsa provides that the neuromodulation element includes an array having a plurality of ablation electrodes (multiples ones of 24  for an array of electrodes) and the indicator includes a user interface (red/green lights provide an interface that the user at least visually interacts with).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794